 Case 2:08-cr-20429-RHC Document 311 Filed 05/19/21 Page 1 of 2            PageID 976




                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                                    Case No. 08-20429

TOMMIE DUNN,

                Defendant.
________________________________/

     ORDER DIRECTING THE GOVERNMENT TO FILE A SUPPLEMENTAL BRIEF

       Defendant Tommie Dunn pleaded guilty on May 15, 2012, to four counts of

robbery, 18 U.S.C. § 1951, two counts of attempted robbery, 18 U.S.C. § 1951, and one

count of use of a firearm during a crime of violence. (Document 252, PageID.570-71.)

On September 18, 2012, the court sentenced him to 219 months imprisonment. (Id.,

PageID.572.)

       Defendant has filed a “Pro Se Motion . . . for Compassionate Release.”

(Document 303.) He argues the health risk presented by the Coronavirus Disease

(“COVID-19”) at his location of confinement, FCI Memphis, justifies his immediate

release. Defendant also filed a motion for appointment of counsel. (Document 307.)

       The government filed a response opposing release, but it did not state

Defendant’s COVID-19 vaccination status. (Document 309.) The Bureau of Prisons

(“BOP”) has made substantial progress distributing COVID-19 vaccines to the federal

prison population around the country and to date has administered over 171,000 doses
    Case 2:08-cr-20429-RHC Document 311 Filed 05/19/21 Page 2 of 2                                 PageID 977




to staff and prisoners at BOP facilities. COVID-19: Coronavirus, Federal Bureau of

Prisons, https://www.bop.gov/coronavirus/ (last visited May 17, 2021).

         Defendant’s vaccination status is a consideration in determining whether

compassionate release is warranted. See 18 U.S.C. § 3582(c)(1)(A) (requiring that a

prisoner have “extraordinary and compelling” circumstances to obtain compassionate

release).

         Whether Defendant is fully vaccinated, or has declined an offered opportunity to

become vaccinated, or has not been afforded such opportunity at all, that fact will

impact the court’s analysis of his motion to reduce sentence. Thus, the court will direct

the government to file a supplemental brief stating whether Defendant has been offered

a COVID-19 vaccine and whether he has been vaccinated. 1 Accordingly,

         IT IS ORDERED that the government is DIRECTED to file a supplemental brief

by June 2, 2021, stating whether or not Defendant has been offered a COVID-19

vaccine and, if so, whether he has received a COVID-19 vaccine.

                                                             s/Robert H. Cleland
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: May 19, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 19, 2021, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                                     /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\08-20429.DUNN.OrderDirectingSupplementalBrief.RMK.docx




1      No extraneous records need—nor should—be filed on the public docket in
support of this attestation. In the interest of expediency, and to avoid needless
documents filed under seal, the court invites the government’s representation,
consistent with counsel’s Rule 11 obligations.
                                                       2
